Title: Treasury Department Circular to the Commissioners of Loans, 6 October 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentOctober 6th 1790
Sir
The alteration of one of the proposed instructions for conducting your Office rendered an addition of a Column for Certificates of the Register of the Treasury necessary in the form M. It was however overlooked. You will therefore determine whether either of the two Columns for Certificates issued by State Commissioners intended for those States wherein there have been two is unnecessary in your Office by reason of their having been but one—or whether either of the Columns for Specie Certificates per the Acts of 1780 & 1786 is rendered useless by reason of none of either kind having been issued. Should any one of those Columns be found from either of the causes mentioned to be unnecessary it may be appropriated to the Certificates of the Register of the Treasury; otherwise a Column for them will be to be added.
I am Sir   with respect   Your Obedient Servant
Alexander Hamilton
